Mr. Justice Hutchison
delivered the opinion of the court.
A deed executed by the marshal of a district court recited that July 17, 1929, had been fixed and advertised by him as the day for a public sale authorized by the district court; that the day so fixed and advertised proved to be a holiday, and that the sale was effected at three o’clock in the .afternoon on July 18, the hour specified in the announcement for July 17. The deed was recorded by a registrar of property subject to a curable defect in that the sale advertised for July 17 was not shown to have been adjourned by the marshal, with notice to bidders who may have appeared at the day and hour advertised, that the sale would be made on the following day at the same hour.
Appellant assumes that the instant case should be governed by section 389 of the Political Code and invokes the maxim Ubi lex non distingmt, neo nos distinguiere deb emus.
*122The same question was raised but not decided in Melendez v. Registrar, 35 P.R.R. 806. The brief for appellant herein does not shed any new light on the subject.
Certainly section 389 of the Political Code does not forbid-the appearance of a marshal at the time and place specified in the advertisement, and a formal adjournment would be the better practice. 35 C. J. 35, section 46. We are not now prepared to say that the failure to inform prospective bidders who appear at the time and place announced by the marshal that the public auction will be held at another specified time and place, could not in any event affect the title of a purchaser with notice of such irregularity.
The ruling appealed from must be affirmed.
Mr. Justice Texidor took no part in the decision of this case.